          Case 1:18-cr-00373-RJS Document 726 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                                 No 18-cr-373 (RJS)
                                                                          ORDER
 DEVONTAE NEWTON,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order (Doc. No. 722 at 1), the Court and the parties

have reserved September 22, 2020 at 9:00 a.m. and September 25, 2020 at 9:00 a.m. for the remote

sentencing proceeding.      While the Metropolitan Correctional Center can accommodate a

sentencing on September 25, 2020, given the difficulty of scheduling remote proceedings

involving detained individuals, it cannot accommodate a proceeding at 9:00 a.m. Accordingly, the

sentencing will take place at 11:00 a.m. on September 25, 2020. The Court will email the parties

directly with instructions for accessing the CourtCall conference. Members of the public may

monitor the proceedings through CourtCall’s public access audio line by using the following

credentials:

                Dial-in:              855-268-7844
                Access code:          32091812#
                PIN:                  9921299#


SO ORDERED.

Dated:          September 17, 2020
                New York, New York

                                              ______________________________
                                              _________________
                                                             ______
                                                                  ___________________
                                                                                  ___
                                                                                   __
                                              RICHARD J.  J SULLIVAN
                                                            SUL
                                                             ULLI
                                                             UL LIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation
